Citation Nr: 9935970	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  94-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Recovery of loan guaranty indebtedness in the amount of 
$1,704.81.   


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The appellant served on active duty from January 1952 to 
October 1953.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Houston, Texas, 
Department of Veterans Affairs (VA), Regional Office (RO) 
Committee on Waivers and Compromises.  In September 1993, the 
appellant requested a waiver of the loan guaranty 
indebtedness in the amount of $1,704.81.  In a Decision on 
Waiver of Indebtedness, dated in January 1994, the RO denied 
the request.
REMAND

In the July 1993 request for a waiver of the loan guaranty 
indebtedness, the appellant raised the issue of the validity 
of the amount of the loan guaranty indebtedness.  He asserted 
that he was owed approximately $2,000.00 after the 
foreclosure.  In February 1994, the appellant again raised 
the issue of the validity of the amount of the loan guaranty 
indebtedness.  He indicated that his tax preparers had 
informed him that there was a balance in his favor after the 
foreclosure.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) has held that when the validity of a debt is 
challenged by an appellant, a threshold determination must be 
made on that question prior to a decision on waiver of 
indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
It may be extrapolated from that decision that when the 
validity of the amount of a debt is challenged, a threshold 
determination must be made on that question as well.  Review 
of the record reveals that the veteran has not been provided 
with a detailed accounting as to how his loan guaranty 
indebtedness was derived, and the RO has not made a 
determination as to whether the loan guaranty indebtedness 
was properly created.    

Therefore, pursuant to the requirements of due process, the 
Board will not decide the issue on appeal pending a remand of 
the case for further development as follows:

1.  The appellant should be allowed the 
opportunity to present any additional 
evidence relating to his challenge of the 
validity of the debt and to his request 
for a waiver of the loan guaranty 
indebtedness. 

2.  The RO should provide the appellant 
with a detailed accounting of exactly how 
his loan guaranty indebtedness was 
derived, and make a determination as to 
whether the loan guaranty indebtedness 
was properly created.  A copy of this 
accounting should be associated with the 
claims file. 

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case to the appellant.  A reasonable period 
of time for a response should be afforded.  Thereafter, the 
case should be returned to the Board for final appellate 
review, if otherwise in order.  No action is required of the 
appellant until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


